DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10 and 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renesas (WO 2013/063780 as submitted by the applicant with IDS dated 10/01/2020).
Regarding claims 1 and 27-29, Renesas teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving an indicator, in a physical downlink control channel (PDCCH) payload, that indicates whether the PDCCH payload includes data (“indication that a PDCCH will carry MTC downlink data” in [0044]) or downlink control information (DCI) for obtaining the data (“DCI” in [0046]), wherein the indicator is an initial state of a cyclic redundancy check that includes a predefined sequence of bits (“indication that a PDCCH will carry the MTC downlink data may be provided to an MTC device by applying a predefined mask to the cyclic redundancy check (CRC)” in [0044]); and obtaining at least one of the data or the DCI based at least in part on the indicator (“upon detecting that the predetermined mask has been applied to the CRC, an MTC device may determine that the PDCCH will carry the MTC downlink data” in [0046]).
Regarding claims 3 and 10, Renesas teaches a size of the PDCCH payload is determined based at least in part on a transmission mode for communications associated with the UE [0040].
Regarding claims 6 and 30-32, Renesas teaches a method of wireless communication performed by a base station, comprising: determining whether to transmit data in a physical downlink control channel (PDCCH) payload or a physical downlink shared channel (PDSCH) payload based at least in part on a size of the data (“the limited payload size” in [0040]); transmitting an indicator, in the PDCCH payload, that indicates whether the PDCCH payload includes the data (“indication that a PDCCH will carry MTC downlink data” in [0044]) or downlink control information (DCI) for obtaining the data from the PDSCH payload (“DCI” in [0046]), wherein the indicator is an initial state of a cyclic redundancy check that includes a predefined sequence of bits (“indication that a PDCCH will carry the MTC downlink data may be provided to an MTC device by applying a predefined mask to the cyclic redundancy check (CRC)” in [0044]); and selectively transmitting the data in the PDCCH payload or the PDSCH payload based at least in part on the size of the data (“upon detecting that the predetermined mask has been applied to the CRC, an MTC device may determine that the PDCCH will carry the MTC downlink data” in [0046]).
Regarding claim 7, Renesas teaches the data is transmitted in the PDSCH payload when the size of the data satisfies a threshold, or wherein the data is transmitted in the PDCCH payload when the size of the data does not satisfy the threshold (“the limited payload size” in [0040]).
Regarding claim 8, Renesas teaches the indicator indicates that the PDCCH payload includes the DCI when the size of the data satisfies a threshold, or wherein the indicator indicates that the PDCCH payload includes the data when the size of the data does not satisfy the threshold (“the limited payload size” in [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 9, 11-13, 17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Renesas in view of Dikarev et al. (US Pub. 2020/0007161).
Regarding claims 2 and 9, Renesas teaches the limitations in claims 1 and 6 as shown above.  Renesas, however, does not teach the payload is encoded using polar coding.  Dikarev teaches the payload is encoded using polar coding (“Polar encoder” in [0080]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Renesas to have the payload is encoded using polar coding as taught by Dikarev in order to be used for small block size [0079]. 
Regarding claims 4 and 11, Dikarev teaches the indicator further indicates whether the data is self-contained within the PDCCH payload or segmented across multiple PDCCH payloads (“C segments” in [0087]).
Regarding claims 5 and 12, Dikarev teaches the data is segmented across multiple PDCCH payloads, and wherein the indicator indicates at least one of: a number of PDCCH payloads or segments used to transmit the data, a start of the data, an end of the data, or some combination thereof (“C segments” in [0087]).
Regarding claim 13, Dikarev teaches segmenting the data across multiple PDCCH payloads based at least in part on determining that the size of the data satisfies a first threshold (“the maximum code size M” in [0082]) but does not satisfy a second threshold (“threshold Kr” in [0082]).
Regarding claims 17 and 22, Renesas teaches the limitations in claims 14 and 21 as shown below.  Renesas, however, does not teach the payload is encoded using polar coding.  Dikarev teaches the payload is encoded using polar coding (“Polar encoder” in [0080]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Renesas to have the payload is encoded using polar coding as taught by Dikarev in order to be used for small block size [0079].
Regarding claims 18 and 23, Dikarev teaches a set of candidate payload sizes for the PUCCH payload is indicated by a base station (“supported coded block sizes” in [0098]).
Regarding claims 19 and 24, Dikarev teaches a payload size for the PUCCH payload is determined based at least in part on a PUCCH resource allocation and a set of candidate coding rates indicated to the UE by a base station [0085].
Regarding claim 20, Dikarev teaches segmenting the data across multiple PUCCH payloads based at least in part on determining that the size of the data satisfies a first threshold (“the maximum code size M” in [0082]) but does not satisfy a second threshold (“threshold Kr” in [0082]).
Regarding claim 25, Renesas teaches performing blind decoding of the data using a set of payload size hypotheses [0107].
Regarding claim 26, Renesas teaches the set of payload size hypotheses are determined based at least in part on at least one of: a set of candidate payload sizes, for the PUCCH payload, indicated by the base station, a PUCCH resource allocation indicated by the base station, a set of candidate coding rates indicated by the base station, or some combination thereof [0107].
Claims 14-16, 21 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Renesas.
Regarding claims 14 and 33-35, Renesas teaches a method of wireless communication performed by a base station, comprising: determining whether to transmit data in a physical downlink control channel (PDCCH) payload or a physical downlink shared channel (PDSCH) payload based at least in part on a size of the data (“the limited payload size” in [0040]); transmitting an indicator, in the PDCCH payload, that indicates whether the PDCCH payload includes the data (“indication that a PDCCH will carry MTC downlink data” in [0044]) or downlink control information (DCI) for obtaining the data from the PDSCH payload (“DCI” in [0046]), wherein the indicator is an initial state of a cyclic redundancy check that includes a predefined sequence of bits (“indication that a PDCCH will carry the MTC downlink data may be provided to an MTC device by applying a predefined mask to the cyclic redundancy check (CRC)” in [0044]); and selectively transmitting the data in the PDCCH payload or the PDSCH payload based at least in part on the size of the data (“upon detecting that the predetermined mask has been applied to the CRC, an MTC device may determine that the PDCCH will carry the MTC downlink data” in [0046]).  Renesas, however, does not teach a method of wireless communication performed by a user equipment (UE) using corresponding PUCCH, PUSCH and UCI.  Renesas teaches a downlink method using PDCCH, PDSCH and DCI.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Renesas to have the corresponding uplink method in order to have reciprocal communication from the UE to the base station. 
Regarding claim 15, Renesas teaches the data is transmitted in the PUSCH payload when the size of the data satisfies a threshold, or wherein the data is transmitted in the PUCCH payload when the size of the data does not satisfy the threshold (“the limited payload size” in [0040]).
Regarding claim 16, Renesas teaches the indicator indicates that the PUCCH payload includes the UCI to request an uplink grant for transmission of the data in the PUSCH payload when the size of the data satisfies a threshold, or wherein the indicator indicates that the PUCCH payload includes the data when the size of the data does not satisfy the threshold (“the limited payload size” in [0040]).
Regarding claims 21 and 36-38, Renesas teaches a method of wireless communication performed by a user equipment (UE), comprising: receiving an indicator, in a physical downlink control channel (PDCCH) payload, that indicates whether the PDCCH payload includes data (“indication that a PDCCH will carry MTC downlink data” in [0044]) or downlink control information (DCI) for obtaining the data (“DCI” in [0046]), wherein the indicator is an initial state of a cyclic redundancy check that includes a predefined sequence of bits (“indication that a PDCCH will carry the MTC downlink data may be provided to an MTC device by applying a predefined mask to the cyclic redundancy check (CRC)” in [0044]); and obtaining at least one of the data or the DCI based at least in part on the indicator (“upon detecting that the predetermined mask has been applied to the CRC, an MTC device may determine that the PDCCH will carry the MTC downlink data” in [0046]).  Renesas, however, does not teach a method of wireless communication performed by a base station using corresponding PUCCH and UCI.  Renesas teaches a downlink method using PDCCH and DCI.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Renesas to have the corresponding uplink method in order to have reciprocal communication from the UE to the base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLEMENCE S HAN/Primary Examiner, Art Unit 2414